Title: To James Madison from John Portman, 2 August 1814
From: Portman, John
To: Madison, James


        
          Madison, Bledsoe County, TennesseeAugust 2dd. 1814
          Sir
        
        I am charged with the transmition of the enclosed memorial to your Excelency, performance of a duty of this Kind affords me much

satisfaction, while there is the smalest Gleam of hope remaining that thereby so worthy a part of society could be benefited by it.
        This is a case from the peculiar situation of those people in which presidential interposition is Loudly demanded by Justice.
        In-voluntary homicide is Excusable, much more should an in-voluntary Trespass be Justifyed.
        I have no doubt but that many persons would represent those Settle[r]s as wilfull Encroachers And invaders of indian rights, when the fact is otherwise.
        The indians offer every preveledge of their country to those who will settle among them, And even use artifices to induce Emigration, their country has been menaced and they see in their white neighbors, a strong Defensive fortification.
        If then when their fears are removed, and those persons whoom they have induced to settle among them have got a Luxuriant crop growing they could be turned of by a complaint made to their agent, it would leave a rich harvest in the bosom of their Country, reared by the industry of our fellow Citizens, for them to banquet on, is it then the policy of the goverment to become an Auxillary for the purpose of giving effect to this fraud?
        These remarks have flown from me as the Effusions of a soul indignant at the incendiary who has carried and borne false witness against these people.
        Aware that your Excellency is crowded with business of more importance than the memorial of a few peasants Environed, with dificultes and distress, which is probably only the Harbinger of greater calamites I have been thus Laconic in my remarks. Accept Sir the Esteem &C homage of Yours &C
        
          John Portman
        
      